EXAMINER’S COMMENT REGARDING CLAIM LISTING
In the Claims Amendment submitted on 12/14/2021, Applicant has neglected to include canceled claim 14 in the claim listing. Even if a claim has been canceled, it must still be represented in the claim listing with the appropriate status indicator (i.e., “14. (Canceled)”).
The Examiner believes this was an oversight. The Examiner notes that claim 14 is part of the claim set under examination, but is canceled per the amendment submitted 4/15/2020.

EXAMINER’S COMMENT REGARDING THE INFORMATION DISCLOSURE STATEMENT
In the Non-Final Action dated 9/14/2021, the Examiner noted that the information disclosure statement filed 4/15/2020 failed to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDS was placed in the application file, but the information (i.e., the foreign patent documents) referred to therein were not considered.
Rather than provide the foreign patent documents and translated copies of the foreign patent documents as requested, Applicant argued that the Examiner should locate the foreign patent documents through Google Patents. While it is not customary or proper for the Applicant to shift the burden of locating and providing cited IDS references cited be the Applicant to the Examiner, the Examiner has located and considered the cited foreign patents in this case for the express purpose of expediting the allowance of this case. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner notes that the following amendment addresses a minor typographical mistakes. 



Claim 9, line 3 is amended as follows:  “that contain needles that are part of [[the]] a desired image.”

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 12/14/2021 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 2 and 10, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the injection device comprises an array of electromagnets configured to individually exert force on specific blocks of the individual movable blocks, as recited in claim 1; the method step of transferring, using an injection device operating on mechanical principles and comprising an array of electromagnets configured to individually exert force on specific blocks of the individual movable blocks, tattoo ink through the needles to a target's skin to create a permanent tattoo depicting the two dimensional image such that the tattoo ink transferred through each needle forms a pixel of the two dimensional image, as recited in claim 2; or the feature of a method step of tracing a two-dimensional image onto the needle array using a microprocessor, a laser and a mirror, or a computer numerical control laser and a microprocessor, as recited in claim 10, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: 
U.S. Publication No. 2017/0055499 to Peppou et al. which discloses s a customizable tattoo stamp system comprising: a customizable needle substrate unit (802, 804, 806) further comprising an array of individual movable blocks (801a, 801b, 801c), each of the individual movable block (801a, 801b, 801c) including one or more closely spaced needles (needles 806), an injection device (pump, see paragraph 96) that operates using mechanical (mechanical pump for injecting ink; paragraph 96 and or a number of mechanical principles for pressing the needles into the skin are described in paragraph 247) principles to press the needles into a target’s skin, allowing for permanent tattoo ink to be transferred into the skin in a desired pattern (paragraph 96).
 U.S. Patent No. 10,617,857 to Phillips et al. which discloses a method comprising the steps of selectively arranging an array of individual movable blocks (drive mechanisms 19) including one or more closely spaced needles (needles 18A) so that the needles (needles 18A) form a two dimensional image (col. 3, lines 59-col. 4, line 8); and transferring using the array of individual moveable blocks (drive mechanisms 719) to a target’s skin (col. 3, lines 59-col. 4, line 8). 
But neither Peppou et al. nor Phillips et al. teaches the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER R STILES/Primary Examiner, Art Unit 3783